     Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 1 of 19



 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   Post Montgomery Center
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5 shawnw@rgrdlaw.com
          – and –
 6 SAMUEL H. RUDMAN
   MARY K. BLASY (211262)
 7 58 South Service Road, Suite 200
   Melville, NY 11747
 8 Telephone: 631/367-7100
   631/367-1173 (fax)
 9 srudman@rgrdlaw.com
   mblasy@rgrdlaw.com
10
   Attorneys for Plaintiff
11
   [Additional counsel appear on signature page.]
12
                               UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
   CHARLES REIDINGER, Individually and on ) Case No.
15 Behalf of All Others Similarly Situated,       )
                                                  ) CLASS ACTION
16                               Plaintiff,       )
                                                  ) COMPLAINT FOR VIOLATIONS OF THE
17        vs.                                     ) FEDERAL SECURITIES LAWS
                                                  )
18 ZENDESK, INC., MIKKEL SVANE, ELENA )
   GOMEZ, ADRIAN McDERMOTT, JOHN                  )
19 GESCHKE, JEFFREY TITTERTON and                 )
   NORMAN GENNARO,                                )
20                                                )
                                 Defendants.      )
21                                                ) DEMAND FOR JURY TRIAL

22

23

24

25

26

27

28
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 2 of 19



 1                                          INTRODUCTION
 2          Plaintiff Charles Reidinger (“plaintiff”), individually and on behalf of all others similarly

 3 situated, by plaintiff’s undersigned counsel, alleges the following based upon personal knowledge as

 4 to plaintiff and plaintiff’s own acts, and upon information and belief as to all other matters based on

 5 the investigation conducted by and through plaintiff’s counsel, which included, among other things,

 6 a review of Securities and Exchange Commission (“SEC”) filings by Zendesk, Inc. (“Zendesk” or

 7 the “Company”), as well as media and analyst reports about the Company. Plaintiff believes that

 8 substantial additional evidentiary support will exist for the allegations set forth herein after a

 9 reasonable opportunity for discovery.

10                        BACKGROUND AND SUMMARY OF THE ACTION
11          1.      This is a securities fraud class action on behalf of all purchasers of Zendesk common

12 stock between February 6, 2019 and October 1, 2019, inclusive (the “Class Period”), seeking to

13 pursue remedies under §§10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

14 Act”) and SEC Rule 10b-5 promulgated thereunder.

15          2.      Zendesk is a Software as a Service (“SaaS”) provider that purports to help clients

16 better communicate with their customers through online customer chats and data analysis. The

17 Company provides single customer service interface to organizations to manage all their one-on-one

18 customer interactions, track and predict common questions, and provide a seamless path to answers.

19 The employees of Zendesk’s clients are called “agents” of Zendesk, and their customers are

20 Zendesk’s “end users.”

21          3.      Throughout the Class Period, defendants disseminated materially false and

22 misleading statements to the investing public and failed to disclose adverse facts pertaining to the

23 Company’s business, operations, and financial results. Specifically, the Company concealed

24 material information and/or failed to disclose that:

25                  (a)     Zendesk’s clients had been subject to data breaches dating back to 2016;

26                  (b)     Zendesk was experiencing slowing demand for its SaaS offerings, particularly

27 in Germany, the United Kingdom (“U.K.”) and Australia, due in large part to political uncertainty

28 and China trade issues there; and

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           -1-
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 3 of 19



 1                  (c)     as a result of the foregoing, Zendesk’s business metrics and financial

 2 prospects were not as strong as defendants had led the market to believe during the Class Period.

 3          4.      On July 30, 2019, Zendesk issued a press release and conducted a conference call to

 4 announce its second quarter 2019 (“2Q19”) financial results for the period ended June 30, 2019.

 5 Zendesk reported net losses that had grown to $54.5 million, or $0.50 per share, which was

 6 significantly larger than the $34.4 million, or $0.33 per share, reported in 2Q18, despite the fact that

 7 2Q19 revenues had increased from $141.9 million in 2Q18 to $194.6 million in 2Q19. The

 8 Company also reported revenue growth of 37%, which was below the 38%-41% range the Company

 9 had reported over the prior eight quarters.

10          5.      In addition to the disappointing financial results, Zendesk disclosed that its sales

11 growth in the Europe, Middle East, and Africa (“EMEA”) and Asia-Pacific (“APAC”) regions

12 “didn’t quite live up to [defendants’] own expectations, and lagg[ed] other regions.” For example,

13 growth in the EMEA region fell to 33% year over year, down significantly from the 38% growth

14 reported in 1Q18, 42% during fiscal year 2018 (“FY18”), and 41% during FY17. Growth in the

15 APAC region fell to 31% in 2Q19, down considerably from the 39% growth reported in 1Q19.

16 Zendesk blamed a mix of macro and operational issues that had been driving the weakness. With

17 respect to FY19 guidance, the Company cautioned that it was “maintaining a prudent view on the

18 year as [defendants] gain[ed] a better understanding of the dynamics, internal and external, in EMEA

19 and APAC,” and thus expected ongoing revenue growth of just 30%. Zendesk lowered its FY19

20 outlook for free cash flow from a range of $55-$65 million to a range of just $35-$45 million, citing

21 increased vendor prepayments, capital expenditures and acquisition costs.

22          6.      Following these disclosures, the price of Zendesk common stock declined

23 precipitously, falling nearly $10 per share from its close of $93.12 per share on July 30, 2019 to

24 close at $83.56 per share on July 31, 2019, on unusually high volume of more than 8.6 million shares

25 traded, or more than twice the average daily volume over the preceding 10 trading days.

26          7.      Prior to September 24, 2019, a third party alerted Zendesk to the fact that the

27 personally identifiable data (“PID”) of its chat and support accounts had been breached. By

28 September 24, 2019, Zendesk had internally confirmed the size and scope of the breach. The

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            -2-
       Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 4 of 19



 1 Company’s internal investigation revealed that some 10,000 accounts opened before November 2016

 2 had been breached, including agent names and contact information, along with user names and

 3 hashed and salted agent and end user passwords. Adversely impacted PID also included Transport

 4 Layer Security encryption keys that customers gave to Zendesk and the configuration settings of

 5 apps installed from the Zendesk app market or private apps.

 6          8.      On October 2, 2019, Zendesk for the first time publicly disclosed the data breach,

 7 stating then that the data breach only affected customers who had signed up prior to November 1,

 8 2016.

 9          9.      On news of the data breach, the price of Zendesk common stock fell another $2.90

10 per share to close at $69.81 per share on October 2, 2019, again on unusually high volume of more

11 than 3.3 million shares traded.

12          10.     Meanwhile, with Zendesk common stock trading at fraud-inflated prices throughout

13 the Class Period, the Company’s senior executive officers named herein as defendants cashed in,

14 collectively selling approximately 409,000 of their personally held Zendesk shares, reaping more

15 than $32.7 million in proceeds.

16                                    JURISDICTION AND VENUE
17          11.     Jurisdiction is conferred by §27 of the Exchange Act. The claims asserted herein

18 arise under §§10(b) and 20(a) of the Exchange Act and Rule 10b-5 promulgated thereunder. This

19 Court has jurisdiction over the subject matter of this action under 28 U.S.C. §1331 and §27 of the

20 Exchange Act.

21          12.     Venue is proper in this District pursuant to §27 of the Exchange Act, as Zendesk is

22 headquartered in this District and many of the false and misleading statements alleged herein were

23 disseminated from this District.

24          13.     In connection with the acts alleged in this complaint, defendants, directly or

25 indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

26 the mails, interstate telephone communications, and the facilities of the national securities markets.

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           -3-
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 5 of 19



 1                                              PARTIES
 2          14.    Plaintiff Charles Reidinger purchased Zendesk common stock during the Class

 3 Period, as set forth in the accompanying certification incorporated by reference herein, and has been

 4 damaged thereby.

 5          15.    Defendant Zendesk is a San Francisco, California-based software development

 6 company that provides SaaS products for organizations. Zendesk common stock is listed and trades

 7 on the New York Stock Exchange (“NYSE”), an efficient market, under the ticker symbol “ZEN.”

 8 As of July 31, 2019, the Company had approximately 110 million shares issued and outstanding.

 9          16.    Defendant Mikkel Svane (“Svane”) is, and was at all relevant times, a co-founder and

10 Chief Executive Officer (“CEO”) of Zendesk and the Chairman of its Board of Directors. During

11 the Class Period, defendant Svane sold 250,000 shares of his personally held Zendesk common

12 stock, reaping $19,670,255 in proceeds.

13          17.    Defendant Elena Gomez (“Gomez”) is, and was at all relevant times, Chief Financial

14 Officer (“CFO”) of Zendesk. During the Class Period, defendant Gomez sold 42,455 shares of her

15 personally held Zendesk common stock, reaping $3,526,791 in proceeds.

16          18.    Defendant Adrian McDermott (“McDermott”) is, and was at all relevant times,

17 President of Products of Zendesk. During the Class Period, defendant McDermott sold 31,697 shares

18 of his personally held Zendesk common stock, reaping $2,645,174 in proceeds.

19          19.    Defendant John Geschke (“Geschke”) is, and was at all relevant times, Chief Legal

20 Officer & SVP, Administration of Zendesk. During the Class Period, defendant Geschke sold

21 48,656 shares of his personally held Zendesk common stock, reaping $3,931,532 in proceeds.

22          20.    Defendant Jeffrey Titterton (“Titterton”) is, and was at all relevant times, Chief

23 Marketing Officer of Zendesk. During the Class Period, defendant Titterton sold 23,306 shares of

24 his personally held Zendesk common stock, reaping $1,908,697 in proceeds.

25          21.    Defendant Norman Gennaro (“Gennaro”) is, and was at all relevant times, Senior

26 Vice President, Worldwide Sales of Zendesk. During the Class Period, defendant Gennaro sold

27 12,842 shares of his personally held Zendesk common stock, reaping $1,026,645 in proceeds.

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                         -4-
         Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 6 of 19



 1           22.     Defendants Svane, Gomez, McDermott, Geschke, Titterton and Gennaro are

 2 sometimes referred to collectively herein as the “Individual Defendants.” Zendesk and the

 3 Individual Defendants are referred to herein, collectively, as “defendants.”

 4                                     DEFENDANTS’ SCIENTER
 5           23.     During the Class Period, defendants had the motive and opportunity to commit the

 6 alleged fraud. Defendants also had actual knowledge of the misleading statements they made and/or

 7 acted in reckless disregard of the truth at the time. In doing so, defendants participated in a scheme

 8 to defraud and committed acts and practices and participated in a course of business that operated as

 9 a fraud or deceit on purchasers of Zendesk common stock during the Class Period.

10           24.     Moreover, with the price of Zendesk common stock artificially inflated, the

11 Individual Defendants cashed in, collectively selling approximately 409,000 of their personally held

12 Zendesk shares for more than $32.7 million in proceeds.

13
                                        SUBSTANTIVE ALLEGATIONS1
14
             25.     Defendant Zendesk is a customer service software company founded in Copenhagen,
15
     Denmark in 2007 and now headquartered in San Francisco, California. The Company has been
16
     reporting to the SEC and listed on the NYSE since conducting its initial public stock offering 2014.
17
             26.     According to the Company, the Zendesk product family and platform is purpose-built
18
     to help companies deliver the best customer experiences and adapt to changing customer
19
     expectations. Zendesk products unify customer communication and customer data across disparate
20
     channels and departments and simplify the process of providing great omnichannel customer service
21
     and engagement across self-service, phone calls, live chat, messaging, and email.
22
             27.     Zendesk’s “open” and “flexible” customer relationship management (“CRM”)
23
     platform, Zendesk Sunshine, is built on the public cloud and open standards, which it claims
24
     “enabl[es] rapid innovation for [its] customers and enhanc[es] [its] product family.” According to
25
     Zendesk, the Company has “evolved from [its] origins in customer service to increasingly help even
26

27
     1
          All emphasis in bold and italics is added, unless otherwise noted.
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          -5-
       Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 7 of 19



 1 the largest organizations understand their customers, and to introduce products and a CRM platform

 2 that impact customer experiences and engagement broadly within organizations.”

 3          28.    The Class Period starts on February 6, 2019. On February 5, 2019, after the close of

 4 trading, Zendesk announced its 4Q18 and FY18 financial results for the period ended December 31,

 5 2018. In addition to announcing 4Q18 “revenue [that had] increased 41% year over year to $172.2

 6 million,” a 4Q18 “GAAP operating loss of $36.5 million,” that its FY18 “revenue [had] increased

 7 39% year over year to $598.7 million,” and an FY18 “GAAP operating loss of $137.9 million,” the

 8 press release issued that day provided 1Q18 and FY19 financial guidance, stating in pertinent part as

 9 follows:

10          Outlook
11                As of February 5, 2019, Zendesk provided guidance for the quarter ending
            March 31, 2019 and for the year ending December 31, 2019.
12
                   For the quarter ending March 31, 2019, Zendesk expects to report:
13
                          Revenue in the range of $178.0-180.0 million
14
                          GAAP operating income (loss) in the range of $(44.0)-(42.0) million,
15                         which includes share-based compensation and related expenses of
                           approximately $38.2 million, amortization of purchased intangibles
16                         of approximately $2.2 million, and acquisition-related expenses of
                           approximately $1.6 million
17
                                             *       *       *
18
                   For the full year ending December 31, 2019, Zendesk expects to report:
19
                          Revenue in the range of $795.0 - 805.0 million
20
                          GAAP operating income (loss) in the range of $(154.0)-(149.0)
21                         million, which includes share-based compensation and related
                           expenses of approximately $154.2 million, amortization of purchased
22                         intangibles of approximately $8.8 million, and acquisition-related
                           expenses of approximately $4.0 million
23
            29.    On the same day, the Company published a Shareholder Letter, under the names of
24
     defendants Svane and Gomez, and conducted a conference call with investors and stock analysts
25
     during which they provided additional positive commentary about the Company’s then-present
26
     business metrics and financial prospects. For example, the Introduction of the Shareholder Letter
27
     emphasized that, “[f]or the full-year 2018, [Zendesk] delivered 39% revenue growth – an
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                         -6-
       Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 8 of 19



 1 acceleration compared to 38% growth for full-year 2017 – and increased [its] operating cash flow

 2 margin by approximately three percentage points and free cash flow margin by approximately two

 3 percentage points compared to full-year 2017,” intimating that the Company was continuing on that

 4 trajectory. The Shareholder Letter also emphasized that, “[a]round the world, companies large and

 5 small are seeking to transform their businesses through customer experience, and that trend is

 6 driving strong demand for our products,” adding that, “[i]n 2019, we will continue to capitalize on

 7 this trend.” Reviewing the Company’s FY18 performance, the Shareholder Letter noted that,

 8 “[w]ith customers in more than 160 countries and territories and approximately half of our revenue

 9 outside of the U.S., we are seeing strong global demand and revenue growth in every region,”

10 noting that for FY18 “revenue [had] increased . . . 43% in EMEA [and] 47% in APAC.”

11           30.     On February 14, 2019, Zendesk filed its FY18 annual report on Form 10-K with the

12 SEC, which was executed and attested to pursuant to the Sarbanes Oxley Act of 2002 by defendants

13 Svane and Gomez (the “FY18 10-K”). Detailing what “[t]he architecture and deployment of

14 [Zendesk’s] software [was] described and guided by,” the FY18 10-K emphasized security as one of

15 the “key characteristics” of Zendesk’s “Technology,” stating in pertinent part as follows:

16                  Security. Each of our products are [sic] designed to host a large quantity of
                     customer data. We maintain a comprehensive security program designed to
17                   help safeguard the security and integrity of our customers’ data. We
                     regularly review our security program. In addition, we regularly obtain
18                   third-party security audits and examinations of our technical operations
                     and practices covering data security.
19
             31.     Though the FY18 10-K purported to warn that “breaches of data security . . . could
20
     have an adverse effect on [Zendesk’s] future operating results,” and could cause it to “lose existing
21
     customers or fail to attract new customers” or to “incur significant liabilities” if its data systems were
22
     breached, the purported warnings were themselves materially false and misleading on their face
23
     because the Company had already experienced a data breach dating back to accounts opened before
24
     November 2016 that had not yet been disclosed or remedied. Likewise, the FY18 10-K’s statement
25
     that, “[b]ecause [its] products can be used to collect and store personal information,” “data security
26
     concerns could result in additional costs and liabilities to [it] or inhibit sales of [its] products,” and
27
     that “the costs of compliance with, and other burdens imposed by, the laws, regulations, and policies
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                                -7-
       Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 9 of 19



 1 that are applicable to the businesses of [its] customers may limit the use and adoption of, and reduce

 2 the overall demand for, [its] products,” tacitly and misleadingly stated that the Company’s data was

 3 then being maintained in a secure state, when it was not.

 4          32.     On April 30, 2019, Zendesk announced its 1Q19 financial results. In addition to

 5 announcing 1Q19 “revenue [that had] increased 40% year over year to $181.5 million” and a 1Q19

 6 “GAAP operating loss of $43.9 million,” the press release issued that day provided 2Q19 and

 7 updated FY19 financial guidance, stating in pertinent part as follows:

 8          Outlook
 9                 As of April 30, 2019, Zendesk provided guidance for the quarter ending June
            30, 2019 and updated its guidance for the year ending December 31, 2019.
10
                    For the quarter ending June 30, 2019, Zendesk expects to report:
11
                           Revenue in the range of $191-193 million
12
                           GAAP operating income (loss) in the range of $(44)-(42) million,
13                          which includes share-based compensation and related expenses of
                            approximately $41 million, amortization of purchased intangibles of
14                          approximately $2 million, and acquisition-related expenses of
                            approximately $1 million
15
                                               *      *       *
16
                    For the full year ending December 31, 2019, Zendesk expects to report:
17
                           Revenue in the range of $802-810 million
18
                           GAAP operating income (loss) in the range of $(164.0)-(160) million,
19                          which includes share-based compensation and related expenses of
                            approximately $165 million, amortization of purchased intangibles of
20                          approximately $9 million, and acquisition-related expenses of
                            approximately $4 million
21
            33.     Defendants also published a Shareholder Letter that day, under the names of
22
     defendants Svane and Gomez, and conducted a conference call with investors and stock analysts
23
     during which they provided additional positive commentary about the Company’s then-present
24
     business metrics and financial prospects. For instance, the first sentence of the Introduction to the
25
     Shareholder Letter emphasized that Zendesk had begun “2019 by delivering 40% revenue growth in
26
     the quarter (year over year), up nearly two percentage points compared to the year-over-year growth
27
     achieved for the first quarter of 2018.” The second paragraph of the Introduction again emphasized
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           -8-
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 10 of 19



 1 that “[d]emand for [Zendesk’s] products remains strong as companies around the world, large and

 2 small, seek to transform their businesses by adopting modern software architectures and

 3 applications,” adding that Zendesk’s “growth is driven by favorable global market trends.” The

 4 Shareholder Letter also emphasized that Zendesk “had solid revenue growth in every region in the

 5 first quarter of 2019, with revenue up . . . 38% in EMEA [and] 39% in APAC . . . compared to a year

 6 ago.”

 7          34.     On May 2, 2019, Zendesk filed its 1Q19 quarterly report on Form 10-Q with the SEC,

 8 which was executed and attested to pursuant to the Sarbanes Oxley Act of 2002 by defendants Svane

 9 and Gomez (the “1Q19 10-Q”). The 1Q19 10-Q adopted the false and misleading statements in the

10 FY18 10-K as detailed above at ¶¶30-31.

11          35.     The statements referenced above in ¶¶28-34 were materially false and misleading

12 when made because they failed to disclose the following adverse facts, which were known to

13 defendants or recklessly disregarded by them:

14                  (a)      that Zendesk’s clients had been subject to data breaches dating back to 2016;

15                  (b)      that Zendesk was experiencing slowing demand for its SaaS offerings,

16 particularly in Germany, the U.K. and Australia, due in large part to political uncertainty and China

17 trade issues there; and

18                  (c)      that for the forgoing reasons, Zendesk’s business metrics and financial

19 prospects were not as strong as represented during the Class Period.

20          36.     On July 30, 2019, after the close of trading, Zendesk issued a press release and

21 conducted a conference call to announce its 2Q19 financial results. Zendesk’s net losses had grown

22 to $54.5 million, or $0.50 per share, significantly larger than the $34.4 million, or $0.33 per share,

23 reported in 2Q18, despite the fact that 2Q19 revenues had increased from $141.9 million in 2Q18 to

24 $194.6 million in 2Q19. The revenue growth rate of 37% was well below the 38%-41% range the

25 Company had been reporting over the prior eight quarters. Zendesk disclosed that its sales growth in

26 the EMEA and APAC regions “didn’t quite live up to [defendants’] own expectations, and lagg[ed]

27 other regions.” Growth in the EMEA region fell to 33% year over year, down significantly from the

28 38% growth reported in 1Q19, 42% during FY18, and 41% during FY17. Growth in the APAC

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           -9-
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 11 of 19



 1 region fell to 31% in 2Q19, down considerably from the 39% growth reported in 1Q19. Zendesk

 2 blamed a mix of macro and operational issues that had been driving the weakness. With respect to

 3 its FY19 financial guidance, Zendesk emphasized caution, stating that it was “maintaining a prudent

 4 view on the year as [defendants] gain[ed] a better understanding of the dynamics, internal and

 5 external, in EMEA and APAC,” and thus it expected ongoing revenue growth of just 30%. Zendesk

 6 also lowered its FY19 outlook for free cash flow from the prior guidance range of $55-$65 million to

 7 a range of just $35-$45 million, citing increased vendor prepayments, capital expenditures, and

 8 acquisition costs.

 9          37.     On this news, the price of Zendesk common stock declined precipitously, falling

10 nearly $10 per share, from its close of $93.12 per share on July 30, 2019 to close at $83.56 per share

11 on July 31, 2019, on unusually high volume of more than 8.6 million shares traded, or more than

12 twice the average daily volume over the preceding 10 trading days.

13          38.     Then on October 2, 2019, Zendesk disclosed in a blog post that it had experienced a

14 data breach in 2016 involving 10,000 Support and Chat accounts that were activated prior to

15 November 1, 2016. The Company’s blog post stated that email addresses and phone numbers of

16 Zendesk agents were accessed along with passwords. Zendesk stated that it had been alerted to the

17 breach by a third party on September 24, 2019 and was using an outside team of forensic experts to

18 validate claims of the third party and to determine exactly what data was accessed. Data exposed

19 reportedly included: names, email addresses, and phone numbers of certain Zendesk end users.

20 Hashed passwords were also exposed. Zendesk stated it was continuing to investigate the matter and

21 that it was also doing a forced reset of passwords for those users that were activated prior to

22 November 1, 2016 and who had not updated their passwords since that time.

23          39.     On this news, the price of Zendesk common stock fell another $2.90 per share to

24 close at $69.81 per share on October 2, 2019, again on unusually high volume of more than 3.3

25 million shares traded.

26          40.     On October 2, 2019, a blogger at Cyberscoop.com posted, in pertinent part, as

27 follows:

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                         - 10 -
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 12 of 19



 1                     It’s common for companies to learn from partners or other third parties that
               they have experienced a data breach. Often, when a company is probing its own
 2             defenses, it may come upon data that appears to be from a single source, and may
               point to a breach at another victim. Zendesk has not provided much detail about this
 3             incident, but the announcement follows a notification from the delivery service
               DoorDash[, which] confirmed a breach affected 4.9 million customers, workers and
 4             merchants.

 5             41.    Notably, Zendesk’s August 2, 2016 Shareholder Letter listed DoorDash as a

 6 “noteworthy customer[] that [had] recently joined [it] or expanded with [it],” which would make

 7 DoorDash a pre-November 2016 customer of Zendesk.

 8                          APPLICATION OF PRESUMPTION OF RELIANCE:
                                     FRAUD ON THE MARKET
 9
               42.    Plaintiff and the Class (defined below) are entitled to a presumption of reliance under
10
     Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein
11
     against defendants are predicated upon omissions of material fact for which there was a duty to
12
     disclose.
13
               43.    Plaintiff and the Class are also entitled to a presumption of reliance pursuant to Basic
14
     Inc. v. Levinson, 485 U.S. 224 (1988), and the fraud-on-the-market doctrine because the market for
15
     Zendesk stock was an efficient market at all relevant times by virtue of the following factors, among
16
     others:
17
                      (a)     Zendesk stock met the requirements for listing and was listed and actively
18
     traded on NYSE, a highly efficient market;
19
                      (b)     Zendesk regularly communicated with public investors via established market
20
     communication mechanisms, including the regular dissemination of press releases on national
21
     circuits of major newswire services and other wide-ranging public disclosures, such as
22
     communications with the financial press and other similar reporting services; and
23
                      (c)     Zendesk was followed by a number of securities analysts employed by major
24
     brokerage firms who wrote reports that were distributed to the sales force and certain customers of
25
     their respective brokerage firms. These reports were publicly available and entered the public
26
     marketplace.
27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                              - 11 -
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 13 of 19



 1          44.     As a result of the foregoing, the market for Zendesk stock promptly incorporated

 2 current information regarding the Company from publicly available sources and reflected such

 3 information in the price of the stock. Under these circumstances, all those who transacted in

 4 Zendesk stock during the Class Period suffered similar injury through their transactions in Zendesk

 5 stock at artificially inflated prices and a presumption of reliance applies.

 6          45.     Without knowledge of the misrepresented or omitted material facts, plaintiff and

 7 other Class members purchased Zendesk stock between the time defendants misrepresented and

 8 failed to disclose material facts and the time the true facts were disclosed. Accordingly, plaintiff and

 9 other Class members relied, and are entitled to have relied, upon the integrity of the market price for

10 Zendesk stock and are entitled to a presumption of reliance on defendants’ materially false and

11 misleading statements and omissions during the Class Period.

12                              LOSS CAUSATION/ECONOMIC LOSS
13          46.     During the Class Period, as detailed herein, defendants made false and misleading

14 statements and engaged in a scheme to deceive the market and a course of conduct that artificially

15 inflated the price of Zendesk common stock and operated as a fraud or deceit on Class Period

16 purchasers of Zendesk common stock. As defendants’ misrepresentations and fraudulent conduct

17 became apparent to the market, the price of Zendesk common stock fell precipitously, as the prior

18 artificial inflation came out of the stock’s price. As a result of their purchases of Zendesk common

19 stock during the Class Period, plaintiff and other members of the Class suffered economic loss, i.e.,

20 damages, under the federal securities laws.

21                                  CLASS ACTION ALLEGATIONS
22          47.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

23 Procedure 23(a) and (b)(3) on behalf of a class consisting of all purchasers of Zendesk common

24 stock during the Class Period (the “Class”). Excluded from the Class are defendants and their

25 families, the officers and directors of the Company, at all relevant times, members of their

26 immediate families, and their legal representatives, heirs, successors or assigns and any entity in

27 which defendants have or had a controlling interest.

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 12 -
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 14 of 19



 1          48.     The members of the Class are so numerous that joinder of all members is

 2 impracticable. Throughout the Class Period, Zendesk common stock was actively traded on the

 3 NYSE. While the exact number of Class members is unknown to plaintiff at this time and can only

 4 be ascertained through appropriate discovery, plaintiff believes that there are hundreds or thousands

 5 of members in the proposed Class. Record owners and other members of the Class may be identified

 6 from records maintained by Zendesk and/or its transfer agent and may be notified of the pendency of

 7 this action by mail, using the form of notice similar to that customarily used in securities class

 8 actions.

 9          49.     Plaintiff’s claims are typical of the claims of the members of the Class as all members

10 of the Class are similarly affected by defendants’ wrongful conduct in violation of federal law that is

11 complained of herein.

12          50.     Plaintiff will fairly and adequately protect the interests of the members of the Class

13 and has retained counsel competent and experienced in class and securities litigation.

14          51.     Common questions of law and fact exist as to all members of the Class and

15 predominate over any questions solely affecting individual members of the Class. Among the

16 questions of law and fact common to the Class are:

17                  (a)     whether the Exchange Act was violated by defendants as alleged herein;

18                  (b)     whether statements made by defendants misrepresented material facts about

19 the business, operations, and financial results of Zendesk; and

20                  (c)     to what extent the members of the Class have sustained damages and the

21 proper measure of damages.

22          52.     A class action is superior to all other available methods for the fair and efficient

23 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

24 damages suffered by individual Class members may be relatively small, the expense and burden of

25 individual litigation make it impossible for members of the Class to individually redress the wrongs

26 done to them. There will be no difficulty in the management of this action as a class action.

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 13 -
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 15 of 19



 1                                               COUNT I
 2                    For Violation of §10(b) of the Exchange Act and Rule 10b-5
                                        Against All Defendants
 3
            53.     Plaintiff incorporates ¶¶1-52 by reference.
 4
            54.     During the Class Period, defendants disseminated or approved the false statements
 5
     specified above, which they knew or deliberately disregarded were misleading in that they contained
 6
     misrepresentations and failed to disclose material facts necessary in order to make the statements
 7
     made, in light of the circumstances under which they were made, not misleading.
 8
            55.     Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that they:
 9
     (a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of material fact
10
     or omitted to state material facts necessary in order to make the statements made, in light of the
11
     circumstances under which they were made, not misleading; or (c) engaged in acts, practices, and a
12
     course of business that operated as a fraud or deceit upon plaintiff and others similarly situated in
13
     connection with their purchases of Zendesk common stock during the Class Period.
14
            56.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of
15
     the market, they paid artificially inflated prices for Zendesk common stock. Plaintiff and the Class
16
     would not have purchased Zendesk common stock at the prices they paid, or at all, if they had been
17
     aware that the market prices had been artificially and falsely inflated by defendants’ misleading
18
     statements.
19
                                                 COUNT II
20
                               For Violation of §20(a) of the Exchange Act
21                                       Against All Defendants
22          57.     Plaintiff incorporates ¶¶1-56 by reference.

23          58.     The Individual Defendants acted as controlling persons of Zendesk within the

24 meaning of §20(a) of the Exchange Act. By reason of their positions with the Company, and their

25 ownership of Zendesk common stock, the Individual Defendants had the power and authority to

26 cause Zendesk to engage in the wrongful conduct complained of herein. Zendesk controlled the

27 Individual Defendants and all of its employees. By reason of such conduct, defendants are liable

28 pursuant to §20(a) of the Exchange Act.

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          - 14 -
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 16 of 19



 1                                        PRAYER FOR RELIEF
 2          WHEREFORE, plaintiff prays for relief and judgment as follows:

 3          A.      Determining that this action is a proper class action, designating plaintiff as Lead

 4 Plaintiff, and certifying plaintiff as a Class representative under Rule 23 of the Federal Rules of Civil

 5 Procedure and plaintiff’s counsel as Lead Counsel;

 6          B.      Awarding compensatory damages in favor of plaintiff and the other Class members

 7 against all defendants, jointly and severally, for all damages sustained as a result of defendants’

 8 wrongdoing, in an amount to be proven at trial, including interest thereon;

 9          C.      Awarding plaintiff and the Class their reasonable costs and expenses incurred in this

10 action, including counsel fees and expert fees; and

11          D.      Awarding such equitable/injunctive or other relief as deemed appropriate by the

12 Court.

13                                            JURY DEMAND
14          Plaintiff demands a trial by jury.

15 DATED: October 24, 2019                            ROBBINS GELLER RUDMAN
                                                       & DOWD LLP
16                                                    SHAWN A. WILLIAMS

17

18                                                                  /s/ Shawn A. Williams
                                                                   SHAWN A. WILLIAMS
19
                                                      Post Montgomery Center
20                                                    One Montgomery Street, Suite 1800
                                                      San Francisco, CA 94104
21                                                    Telephone: 415/288-4545
                                                      415/288-4534 (fax)
22                                                    shawnw@rgrdlaw.com

23                                                    ROBBINS GELLER RUDMAN
                                                        & DOWD LLP
24                                                    SAMUEL H. RUDMAN
                                                      MARY K. BLASY
25                                                    58 South Service Road, Suite 200
                                                      Melville, NY 11747
26                                                    Telephone: 631/367-7100
                                                      631/367-1173 (fax)
27                                                    srudman@rgrdlaw.com
                                                      mblasy@rgrdlaw.com
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            - 15 -
      Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 17 of 19



 1
                                            JOHNSON FISTEL, LLP
 2                                          FRANK J. JOHNSON
                                            655 West Broadway, Suite 1400
 3                                          San Diego, CA 92101
                                            Telephone: 619/230-0063
 4                                          619/255-1856 (fax)
                                            frankj@johnsonfistel.com
 5
                                            Attorneys for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                - 16 -
DocuSign Envelope ID: 0742A4CA-7FD4-45E8-9270-342FD47A2176
                       Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 18 of 19



                                    CERTIFICATION OF NAMED PLAINTIFF
                                  PURSUANT TO FEDERAL SECURITIES LAWS

                     CHARLES REIDINGER (“Plaintiff”) declares:
                     1.      Plaintiff has reviewed a complaint and authorized its filing.
                     2.      Plaintiff did not acquire the security that is the subject of this action at
            the direction of plaintiff’s counsel or in order to participate in this private action or
            any other litigation under the federal securities laws.
                     3.      Plaintiff is willing to serve as a representative party on behalf of the
            class, including providing testimony at deposition and trial, if necessary.
                     4.      Plaintiff has made the following transaction(s) during the Class Period
            in the securities that are the subject of this action:
            Acquisitions:                                      Number of Shares     Acquisition Price Per
                                             Date Acquired        Acquired                 Share
                                                05/17/19          100 shares               $88.50




            Sales:                                             Number of Shares       Selling Price Per
                                                Date Sold          Sold                     Share




                     5.      Plaintiff has not sought to serve or served as a representative party in
            a class action that was filed under the federal securities laws within the three-year
            period prior to the date of this Certification except as detailed below:




                     6.      Plaintiff will not accept any payment for serving as a representative
            party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,

                                                                                                    ZENDESK
DocuSign Envelope ID: 0742A4CA-7FD4-45E8-9270-342FD47A2176
                       Case 3:19-cv-06968-CRB Document 1 Filed 10/24/19 Page 19 of 19



            except such reasonable costs and expenses (including lost wages) directly relating
            to the representation of the class as ordered or approved by the court.
                     I declare under penalty of perjury that the foregoing is true and correct.
                               22
            Executed this ____ day of October, 2019.


                                                                   CHARLES REIDINGER




                                                             -2-
                                                                                        ZENDESK
